Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Jason Kosty May 2014 Investment Officer of MFS Geoffrey L. Schechter Investment Officer of MFS Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Jason Kosty Portfolio Manager Employed in the investment area of MFS since 2003 Geoffrey L. Schechter Portfolio Manager Employed in the investment area of MFS since 1993 1007131 1MTL-PM-SUP-053014
